





Exhibit 10.4
DICERNA PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2016 INDUCEMENT PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of [    , 2020]
by and between Dicerna Pharmaceuticals, Inc., a Delaware corporation (the
“Corporation”), and [    ] (the “Participant”).


WITNESSETH


WHEREAS, pursuant to the Dicerna Pharmaceuticals, Inc. Amended and Restated 2016
Inducement Plan (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.


NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:


1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.


2.Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of [ ] restricted stock
units (subject to adjustment as provided in Section 7.1 of the 2014 Plan) (the
“Stock Units”). As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the common stock of the Corporation (the “Common
Stock”) (subject to adjustment as provided in Section 7.1 of the 2014 Plan)
solely for purposes of the Plan and this Agreement. The Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Stock Units vest pursuant to Section 3. The
Stock Units shall not be treated as property or as a trust fund of any kind.


3.Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to [twenty-five percent (25%) of the total number of
Stock Units (subject to adjustment under Section 7.1 of the 2014 Plan) on each
of the first, second, third and fourth anniversaries of [ ]]. [Modify as needed
for vesting terms of the particular grant.]


4.Continuance of Employment/Service. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
8 below or under the Plan.


Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this Agreement,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.


5.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Corporation, no dividend rights and no voting rights, with respect to the
Stock Units and any shares of Common Stock underlying or issuable in respect of
such Stock Units until such shares of Common Stock are actually issued to and
held of record by the Participant. No adjustments will be made for dividends or
other rights of a holder for which the record date is prior to the date of
issuance of such shares of Common Stock.







--------------------------------------------------------------------------------



6.Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares of Common Stock payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.


7.Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical following each vesting of the applicable portion of the total Award
pursuant to Section 3 hereof or Section 7 of the 2014 Plan (and in all events
not later than two and one-half months after the end of the year in which the
applicable vesting date occurs), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares of Common Stock or by entering such shares of
Common Stock in book entry form, as determined by the Corporation in its
discretion) equal to the number of Stock Units subject to this Award that vest
on the applicable vesting date, unless such Stock Units terminate prior to the
given vesting date pursuant to Section 8. The Corporation’s obligation to
deliver shares of Common Stock or otherwise make payment with respect to vested
Stock Units is subject to the condition precedent that the Participant or other
person entitled under the Plan to receive any shares of Common Stock with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances required pursuant to Section 8.1 of the 2014
Plan. The Participant shall have no further rights with respect to any Stock
Units that are paid or that terminate pursuant to Section 8.


8.Effect of Termination of Employment or Service. The Participant’s Stock Units
shall terminate to the extent such units have not become vested prior to the
first date the Participant is no longer employed by or in service to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment or service with the Corporation or a
Subsidiary, whether with or without cause, voluntarily or involuntarily;
provided, however, that if the termination of the Participant’s employment or
services is due to the Participant’s death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator), the Award shall become vested and payable upon the date
of such death or disability as to fifty percent (50%) of the then-outstanding
and unvested portion of the Award (and any portion of the Award that is not
vested after giving effect to such accelerated vesting shall terminate upon such
death or disability). If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.


9.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Common Stock contemplated by Section 7.1 of the 2014 Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator shall make adjustments in accordance with such section
in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are credited pursuant to Section 5(b) of the 2014 Plan.


10.Tax Withholding. Subject to Section 8.1 of the 2014 Plan, and only to the
extent the distribution of shares of Common Stock in respect of the Stock Units
is subject to withholding obligations, upon any distribution of shares of Common
Stock in respect of the Stock Units (including settlement of vested Stock
Units), the Corporation shall automatically issue the number of shares of Common
Stock to be delivered pursuant to Paragraph 7 of this Agreement to a broker
designated by the Corporation and acting on behalf and for the account of the
Participant with irrevocable instructions to (i) sell a number of shares of such
Common Stock the Corporation deems sufficient to satisfy the applicable
withholding taxes which arise in connection with such settlement; provided, that
the amount sold does not exceed the maximum statutory tax rate or such lesser
amount as is necessary to avoid liability accounting treatment, along with any
applicable third-party commission (“Sale to Cover”), and (ii) remit the proceeds
of such Sale to Cover to the Corporation. In the event that the Corporation
cannot fully satisfy such withholding obligations with the proceeds from the
Sale to Cover, the Participant authorizes withholding from payroll and any other
amounts payable to the Participant, in the same calendar year, and otherwise
agrees to make adequate provision through the submission of cash, a check or its
equivalent for any sums required to satisfy the remaining applicable withholding
taxes. Given that the Sale to Cover is both mandatory and non-discretionary, it
is the intent of the parties that this Paragraph 10 comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and the Agreement will be
interpreted to





--------------------------------------------------------------------------------



comply with the requirements of Rule 10b5-1(c) under the Exchange Act. Unless
the withholding tax obligations of the Corporation and/or a Subsidiary thereof
are satisfied by the Participant in accordance with this provision, the
Corporation shall have no obligation to distribute any shares of Common Stock on
behalf of the Participant pursuant to the vesting of the Stock Units.


11.Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of or in service to the Corporation, shall be deemed to have been duly
given by the Corporation when enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.


12.Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.


13.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof, other
than any employment agreement between the Participant and the Corporation. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the 2014 Plan.
Such amendment must be in writing and signed by the Corporation. The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. To the extent there is any conflict between the terms of any employment
agreement between the Participant and the Corporation and the terms of the Plan
or this Agreement, the terms of any such employment agreement shall govern.


14.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the shares of Common Stock as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.


15.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


16.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.


17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.


18.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.


19.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable





--------------------------------------------------------------------------------



law, any of which could in certain circumstances require repayment or forfeiture
of the Stock Units or any shares of Common Stock or other cash or property
received with respect to the Stock Units (including any value received from a
disposition of the shares of Common Stock acquired upon payment of the Stock
Units).


20.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.


DICERNA PHARMACEUTICALS, INC.,
a Delaware corporation



PARTICIPANT


By:              
Signature


Print Name:


Its:              
Print Name







